Citation Nr: 0936919	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance, or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to August 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Reno, 
Nevada Regional Office (RO) of the Department of Veterans 
Affairs (VA).  During the pendency of this appeal, the 
Veteran's claims file was transferred to the jurisdiction of 
the Little Rock, Arkansas 
RO, which has certified the case for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the Veteran's service-connected 
psychoneurosis/hypochondriasis renders him so helpless as to 
require the regular aid and attendance of another person to 
perform personal care functions of everyday living or to 
protect himself from the hazards and dangers incident to the 
daily environment.

2.  The Veteran does not have a single service-connected 
disability rated as 100 percent disabling and is not shown to 
be permanently housebound as a result of his service-
connected psychoneurosis/hypochondriasis.


CONCLUSION OF LAW

The criteria for the award of special monthly compensation 
based on the need for regular aid and attendance or due to 
housebound status have not been not met. 38 U.S.C.A. §§ 1114, 
5107 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 3.350, 
3.351, 3.352 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, prior to the initial adjudication of the 
claim, VA satisfied its duty to notify by means of July 2005, 
January 2006, and March 2006, letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
He was also provided notice of the type of evidence necessary 
to establish a disability rating or effective date in the 
event of award of a benefit sought.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA and private 
treatment records, and a VA examination report.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.   

The record reflects that the Veteran was afforded a VA 
examination and opinion in August 2005.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
in this case is more than adequate for the issue decided on 
the merits herein, as it was based on a review of the 
Veteran's claims file, treatment records, and a psychological 
evaluation.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal decided on the merits 
herein has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

1) Aid and Attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance. 38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.350(b) (2008).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

Not all of the disabling conditions enumerated in 38 C.F.R. § 
3.352(a) must be found to exist before a favorable rating may 
be made.  The particular personal functions which the veteran 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. 
App. 222, 224 (1996) (noting that at least one factor listed 
in § 3.352(a) must be present for a grant of special monthly 
pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person. 
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed. The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. 38 C.F.R. § 3.352(a).

2) Housebound Rate

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  The second requirement is met when the veteran 
is substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).



Legal Analysis

The Veteran contends that he is entitled to SMC because his 
service-connected psychiatric disability (psychoneurosis/ 
hypochondriacs) requires him to need his daughter's full-time 
assistance with his normal activities of daily living and 
safety needs.

At the outset, the Board notes that the Veteran does not meet 
the criteria for special monthly compensation at the 
housebound rate, based on one service-connected disability 
rated as 100 percent disabling and a separate disability 
rated at 60 percent or higher.  In this regard, the record 
demonstrates that the Veteran is only service-connected for 
one disability--psychoneurosis/hypochondriasis, which is 
currently evaluated as 30 percent disabling.  Additionally, 
while the record demonstrates that the Veteran is 
substantially confined to his dwelling and the immediate 
premises, there is no evidence that such confinement is 
solely due to his service-connected 
psychoneurosis/hypchondriasis.  Indeed, a February 2005 VA 
outpatient treatment record shows that the examiner indicated 
that the Veteran was in "dire need of supervised placement 
where he [could] receive the around-the-clock supervision and 
behavioral management," as a result of his moderate to 
severe dementia with behavioral disturbances that were 
extremely disruptive to his home.  The Board notes that the 
Veteran is not currently service-connected for dementia.

Additionally, the clinical evidence of record does not 
demonstrate that the Veteran requires regular aid and 
attendance due to his service-connected 
psychoneurosis/hypochondriasis.  Rather, the record shows 
that the Veteran requires regular aid and attendance due to 
his nonservice-connected dementia due to Alzheimer's disease 
and/or other nonservice-connected disabilities.  In this 
regard, as noted above, in February 2005, a VA examiner 
indicated that the Veteran needed "around-the-clock 
supervision" because of his moderate to severe dementia.  
Additionally, an August 2005 VA fee-basis examiner, after an 
evaluation of the Veteran and review of his claims, indicated 
that the Veteran's dementia was the "overwhelming problem, 
not psychoneurosis" and that "psychoneurosis [was] not 
causing his current symptoms."  Further, a December 2006 VA 
outpatient treatment record shows that the Veteran's treating 
physician, Dr. J. M. H., indicated that the Veteran required 
full-time care by his daughter "secondary to his progressive 
dementia." Dr. J. M. H. reiterated such comments again in a 
letter received by VA in January 2007.  According to Dr. J. 
M. H., in such letter, the Veteran was known to have chronic 
dementia, posttraumatic stress disorder and diabetes mellitus 
and that his "dementia is progressive and requires full time 
attention in order to ensure that his needs are met and is 
safety is assured." Moreover, in a statement received by VA 
in January 2007, another VA physician, Dr. B. B., did not 
indicate that the Veteran needed aid and attendance due to 
his service-connected psychoneurosis/hypochondriasis.  
Rather, Dr. B. indicated that the Veteran needed aid and 
attendance to ensure that his needs were met and safety was 
assured as a result of his diabetes mellitus, chronic 
posttraumatic stress disorder, and dementia.

The Board acknowledges that in a letter received by VA in May 
2007, Dr. J. M. H., stated that the Veteran had a known 
history of dementia and service-connected 
psychoneurosis/hypochondriasis and that it was for those 
reasons that he felt that the Veteran would benefit medically 
from having aid and attendance that would help in the 
management of his activities of daily living.  However, the 
Board notes that Dr. J. M. H., in his May 2007 statement, did 
not, unlike in his December 2006 and January 2007 statements, 
provide a rationale as to why the Veteran would need aid and 
attendance as a result of his service-connected 
psychoneurosis/ hypochondriasis.  The Board notes that a bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim. See Miller 
v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. 
App. 185 (1999).  Therefore, the Board finds that Dr. J. M. 
H.'s May 2007 opinion to be less than probative medical 
evidence.

Thus, in the absence of any evidence to the contrary, the 
Board concludes that the competent evidence of record does 
not demonstrate the requisite degree of limitation solely due 
to his service-connected psychoneurosis/ hypochondriasis.  
Accordingly, based on the foregoing, the Board finds that the 
claim for SMC based on aid and attendance or housebound 
status must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or due to housebound status, 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


